Case 3:17-cv-00601-MHL Document 78-12 Filed 03/08/19 Page 1 of 1 PageID# 1061



                                                         EXHIBIT L
           CHAVEZ INSTRUCTIONS FOR MONEY LAUNDERING VIA STEEMIT


                                    i@»« Y«i»gf«ihBtsteetBt.Bccaurr|$etiiF4©po,^tdai!¥Ju=^^                               ;I
        ■cia:^ sdnrfuled to the bfoekchain. Wtosai t ted -dela^m ft vm raad ea^' to claaf fim SDB a d'ay whie sHI elshifi?; :
        out iis¥&«totesmltis n<a t&herd to i'ii 1 h»ite ari J liested s few;'te ifsiiitflg ji*«iiip fer picsplet©
         undBfEtBBd iimhc0V¥'lBmm                    ■     ■ ■        '    "                "                            "           ■■                                             ■■ ,
        Tl«a.areaf«thir«|5l:ran r«Qmm0ndte,raiiiBtB3syta scheduteandnHr.ag8psst5,                                                         ,               /           :             &.
        ttyga have a poinfa'aae/exchanfe if? rafter sifiifle to use oicscktedEs.us to oowv^st t.o IJIECOIN m ETH to ansaffi
        the tjesi: sbliiatioff i58!h¥®«« airrefieles. Dem't use ETC fe- ptiirif SCS sf STiiM eat Ttose ts ws wsy to rrmte # •'
        "artcrti*- B^ls, -but pti reaiirdontto-^ CMttaaiRg dwrig cjaity cashotoiS SBD or rsom LTC is Hm bmst fa. ■ ■ y
       ■ clufcliiRg rnwtfig fete fM,


        ■d^)fen,5o o//>s/2Dta      ■                     . /     ■        ■ ■,        ■■          .     - ■                  .                ,                   ■       ■     ,
        tcan ctomfoHi Slg.wa!fe^,:fAl:h muiipl^:U®^»s^¥«H9utfl€toal^r|l8-^|ng5Wi'5sii^litlesytoe«^ if tiarfsedaflsea. If' '
        yc4i rgaIto¥«rfapteraiifii«t isalti#diMreeemip6^^^^^                                                   :.                                                                         h
        Ms& 9Sm^ nemm cstrisiOl-. Irpu mlfyweatsmln^srkl'rrifitmvsiimfM OItai&iii Tentn^ald.fei- . ' y:
        happs? to. nt8te,UWIW44 ins.flf* andldsfe tor iMCrovto tondris smmm im added. Its bssed on Acfs/of, .:4. ■
        teradness aito osos a GfeBn. POS. systefn. Wa allow fa T;,ft«frt«MOC>I5- tet an rafefa profafe' f o'iuito wito tho^' -
       ■CBln. .y.y ' ; ,                   y y.T.              h; ,            x- ^        ' .o- '. '   y. '        o-           .                ■           ■


        Itesaralniilfora Oteisfttosttfete^Acfe of kinditossto                         hcwrpfStty rouch ewfyperscwvPrteilg onthis                                                      ^
        lfaty4|prajBdtecl*o%'couy sfpi«jpfa .3ndmriTetoirn.ofF:tfiefr.B&«ofisfarfBfthi                                                                .                       , ..
        how Dopcein userf to; CtovsiidiuAd thisi|js but buill into.flow Ife Sow is nBRBd                                                                                                   .




DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT L -
